DETAILED ACTION
Notice to Applicant
In the amendment dated 4/20/2021, the following has occurred: Claims 7, 17, 19, 21, and 24 have been amended.
Claims 1-28 are pending, claims 21-28 being previously withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-28 are allowed.
Claims 21-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments concerning the previously cited references are persuasive and are incorporated herein (see “Remarks” 4/20/2021). Dai does not explicitly teach that “the cathode lead wraps around the cathode tabs, such that first and second sections of the lead contact opposing sides of the conjoined tabs, and a third section of the lead wraps around the cathode tabs to contact the first section of the lead.” The previous rejections rely upon Lee and Connell. As Applicant argues, however, while Lee teaches a folding of a lead around a cathode tab, it does not teach a lead wrapping around as particularly claimed so as to be welded to cathode tabs. Similarly, the Connell reference, cited for a wrapping of an electrical contact, teaches a folding around, but does not teach a total wrapping that is welded. Applicant points to e.g. Fig. 6a showing that there is a folding of a lead around cathode tabs but does not teach welding a third overlapping portion of the lead to a first portion on one side of a cathode tab. Fuhr was cited for teaching that folding one or folding twice to create a dense area of a cathode tab for welding to a lead were obvious equivalents, but does not explicitly teach the tabs being folded around a lead (see “Remarks” at numbered pages 17-18). The rejections are therefore withdrawn.
	General folding of a cathode lead into curled tabs was known, as is taught in US 2011/0206976 (see Figs. 7-10 showing conventional welding configurations). Bending cathode leads into a variety of shapes to conform to leads was also known. See US 2015/0072201 for a cathode lead with a spiral shape. It was also known to fold over the lead next to a cathode tab to form a dense welding surface. See US 2016/0099456 at Fig. 26 for an example where a lead is bent back on itself in order to weld to a cathode tab. Similarly, folding leads around tabs was known. In addition to Lee and Connell, cited previously, see US 2016/0329546 which teaches a lead that extends around a tab (Fig. 15). The prior art does not teach, however, the particularly claimed lead wrapping around the cathode tabs so that a first portion touches a third portion (see instant Fig. 4), nor would it have been obvious based on the prior art of record to perform this wrapping of the lead. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723